EXHIBIT 10.17
(The undersigned certifies that this document
does not include any social security numbers.)


APN:  06-111-08


Recording Requested by and
When Recorded Mail to:


FENNEMORE CRAIG, P.C.
3003 N. Central Avenue, Suite 2600
Phoenix, Arizona 85012-2913
Attention: Sarah Strunk, Esq.


Mail all real property tax notices to:


Shea Mining & Milling, LLC
Attention: Christopher Boll
P.O. Box 370924
Las Vegas NV 89137


 
DEED OF TRUST AND SECURITY AGREEMENT WITH ASSIGNMENT OF
RENTS AND FIXTURE FILING


NOTE TO COUNTY RECORDER: THIS INSTRUMENT IS TO BE RECORDED AND INDEXED AS A
FIXTURE FILING AS WELL AS A DEED OF TRUST FOR PURPOSES OF THE NEVADA UNIFORM
COMMERCIAL CODE.


This DEED OF TRUST AND SECURITY AGREEMENT WITH ASSIGNMENT OF RENTS AND FIXTURE
FILING (“Deed of Trust”) is made and effective as of August 21st, 2009, between
Shea Mining & Milling, LLC, a Nevada limited liability company (“Trustor”), the
address for which is designated as set forth above, Cow County Title Company, as
Trustee (“Trustee”), and NJB Mining, Inc., an Arizona corporation
(“Beneficiary”).
 
WITNESSETH:


That Trustor grants the following described real property (“Real Property”),
which is situated in the County of Esmeralda, State of Nevada, to Trustee in
trust, with power of sale for the benefit of Beneficiary, to have and to hold
upon the trusts, covenants and agreements hereinafter set forth:


See Exhibit “A” attached hereto and incorporated by this reference.
 
 
1

--------------------------------------------------------------------------------

 
 
TOGETHER WITH:


Buildings, structures and improvements, and building materials, fixtures and
equipment to be incorporated into any buildings, structures or improvements;


Goods, materials, supplies, fixtures, equipment, machinery, furniture and
furnishings, including without limitation, all such items used for (i)
generation, storage or transmission of air, water, heat, steam, electricity,
light, fuel, refrigeration or sound; (ii) ventilation, air-conditioning,
heating, refrigeration, fire prevention and protection, sanitation, drainage,
cleaning, transportation, communications, maintenance or recreation; (iii)
removal of dust, refuse, garbage or snow; (iv) transmission, storage, processing
or retrieval of information; and (v) floor, wall, ceiling and window coverings
and decorations;


Income, receipts, revenues, rents, issues and profits, including without
limitation, room rents, minimum rents, additional rents, percentage rents,
occupancy and user fees and charges, license fees, parking and maintenance
charges and fees, tax and insurance contributions, proceeds of the sale of
utilities and services, cancellation premiums, and claims for damages arising
from the breach of any leases;


Water and water rights, ditches and ditch rights, reservoirs and reservoir
rights, stock or interest in irrigation or ditch companies, minerals, oil and
gas rights, royalties, and lease or leasehold interests including, without
limitation, those identified on Exhibit “B” attached hereto and incorporated
herein by this reference;


Plans and specifications prepared for the construction of any improvements,
including without limitation, all studies, estimates, data, and drawings;


Documents, instruments and agreements relating to, or in any way connected with,
the operation, control or development of the Real Property, including without
limitation, any declaration of covenants, conditions and restrictions and
any  articles of incorporation, bylaws and other membership documents of any
property owners association or similar group;


Claims and causes of action, legal and equitable, in any form whether arising in
contract or in tort, and awards, payments and proceeds due or to become due,
including without limitation those arising on account of any loss of, damage to,
taking of, or diminution in value of, all or any part of the Real Property or
any personal property described herein;


Sales agreements, escrow agreements, deposit receipts, and other documents and
agreements for the sale or other disposition of all or any part of the Real
Property or any of the personal property described herein, and deposits,
proceeds and benefits arising from the sale or other disposition of all or any
part of the Real Property or any of the personal property described herein;
 
 
2

--------------------------------------------------------------------------------

 
 
Policies or certificates of insurance, contracts, agreements or rights of
indemnification, guaranty or surety, and  awards, loss payments, proceeds, and
premium refunds that may be payable with respect to such policies, certificates,
contracts, agreements or rights;


Contracts, agreements, permits, licenses, authorizations and certificates,
including without limitation all architectural contracts, construction
contracts, management contracts, service contracts, maintenance contracts,
franchise agreements, license agreements, building permits and operating
licenses;


Trade names, trademarks, and service marks (subject to any franchise or license
agreements relating thereto);


Refunds and deposits due or to become due from any utility companies or
governmental agencies;


All of Trustor’s right, title and interest in and to common elements,
development rights, and special declarant rights created pursuant to any
condominium declaration recorded against the Property in accordance with
applicable law;


Replacements and substitutions for, modifications of, and supplements,
accessions, addenda and additions to, all of the personal property described
herein;


Books, records, correspondence, files and electronic media, and all information
stored therein;


together with all products and proceeds of all of the foregoing, in any form,
including all proceeds received, due or to become due from any sale, exchange or
other disposition thereof, whether such proceeds are cash or non-cash in nature,
and whether represented by checks, drafts, Note or other instruments for the
payment of money.


The real property together with the rights and interests of Trustor described
above shall collectively be referred to as the “Property”.


FOR THE PURPOSE OF SECURING:


A.           Payment of the principal sum of TWO MILLION FIVE HUNDRED THOUSAND
DOLLARS ($2,500,000), together with interest thereon, according to the terms of
a promissory note, of even date herewith, made by Trustor payable to the order
of Beneficiary, according to the tenor and effect of said promissory note and
all renewals, extensions, modifications, amendments and substitutions of, or
for, said promissory note (“Note”).


B.           The expenses and costs incurred or paid by Beneficiary in the
preservation and enforcement of the rights and remedies of Beneficiary and the
duties and liabilities of Trustor hereunder, including, but not by way of
limitation, attorneys’ fees, court costs, witness fees, expert witness fees,
collection costs, and costs and expenses paid by Beneficiary in performing for
Trustor’s account any obligation of said Trustor under this instrument or under
any obligation secured hereby.
 
 
3

--------------------------------------------------------------------------------

 
 
C.           Payment of additional sums and interest thereon which may hereafter
be loaned to Trustor when evidenced by a promissory note or notes which recite
that the same is secured by this Deed of Trust.


D.           Notwithstanding anything herein to the contrary, this Deed of Trust
will not secure any obligations under that certain Environmental Indemnity of
even date herewith executed by Trustor in favor of Beneficiary, and Trustor’s
obligations thereunder will survive any foreclosure, trustee’s sale or any other
similar proceeding hereunder.


E.            Performance of each and every term, provision, covenant and
condition contained in any loan agreement, credit agreement or any other
document or instrument executed by Trustor in favor of Beneficiary relating to
the loan evidenced by the Note hereby secured (the Note together with any such
agreement, document or instrument shall collectively be referred to as the “Loan
Documents”).  Trustor acknowledges and agrees that Beneficiary is obligated to
make certain future advances, subject to the terms of the Loan Documents and so
long as there is no default under the terms of the Loan Documents, and the lien
of this Deed of Trust secures repayment of all such future advances with the
same priority as if there were made upon the recording of this Deed of Trust.


AND IT IS FURTHER PROVIDED THAT:


1.            Compliance with Laws.  Trustor shall not commit, suffer or permit
any act to be done, or condition to exist, on the Property which violates or is
prohibited by any law, statute, code, act, ordinance, order, judgment, decree,
injunction, rule, regulation, permit, license, authorization, direction or
requirement of any government or subdivision thereof, whether it be federal,
state, county or municipal, which is applicable to the Property, or any part
thereof, now or at any time hereafter, (including, without limitation, the
Americans with Disabilities Act (42 U.S.C.  § 12101-12213 and 47 U.S.C. § 225
and 611).  The requirements set forth by this section 1 are hereinafter
collectively referred to as the “Legal Requirements”.


2.            Repair and Maintenance.  Trustor agrees to properly care for and
keep the Property in its current condition, order and repair; to care for,
protect and repair all buildings and improvements situate thereon; not to
remove, materially alter, or demolish any buildings or other improvements
situate thereon; not to remove, materially alter or demolish any buildings or
improvements damaged or destroyed thereon; to complete in a good workmanlike
manner any building or other improvement which may be under construction
thereon, if applicable; and to pay, when due, all claims for labor performed and
for materials furnished therefore; and otherwise to protect and preserve the
same; to comply with all Legal Requirements having application to any
alterations or improvements made thereon; not to commit or permit any waste or
deterioration of said buildings and improvements or of said Property, and to
comply with the Clean Air Act, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Resource Conservation
Act of 1976, as amended, and the Hazardous Materials Transportation Act, as
amended, the Resource Conservation and Recovery Act, as amended, or any other
Legal Requirement related to hazardous substances; and to do any other act or
acts all in a timely and proper manner, which, from the character or use of the
Property may be reasonably necessary to maintain the Property in its current
condition, the specific enumerations herein not excluding the general
(including, without limitation, the establishment of an equipment replacement
reserve for all equipment that is part of the Property).
 
 
4

--------------------------------------------------------------------------------

 
 
3.           Environmental Compliance.


(a)          As used herein, the term “Hazardous Substances” shall mean any or
all of the following: (i) any and all hazardous substances, hazardous materials,
toxic substances or solid waste as defined in the Clean Air Act, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, the Resource Conservation Act of 1976, as amended, and the Hazardous
Materials Transportation Act, as amended, the Resource Conservation and Recovery
Act, as amended, or any other Legal Requirement related to hazardous substances
and the regulations promulgated thereunder, (ii) any substance or materials
listed as hazardous or toxic in the United States Department of Transportation
Table, by the Environmental Protection Agency or any successor agency or under
any Federal, state or local laws or regulations, (iii) any asbestos,
poly-chlorinated biphenyls, urea formaldehyde foam, explosives or radioactive
waste, or (iv) any other chemical, material or substance which is not classified
as hazardous or toxic but exposure to which is prohibited, limited or regulated
by any Federal, state, local or other governmental authority having jurisdiction
over the Property.


(b)           Trustor shall comply with any and all Legal Requirements regarding
the presence or removal of Hazardous Substances on the Property, shall pay
immediately, when due, the costs of removal from the Property of any such
Hazardous Substances which are required to be removed pursuant to any Legal
Requirement and shall keep the Property free of any lien which may arise
pursuant to such Legal Requirements.  Trustor shall not, and shall not permit
any person or entity to release, discharge, or dispose of any Hazardous
Substances on the Property except in compliance with all Legal Requirements and,
if the same shall exist, Trustor shall immediately remove or cause to be removed
from the Property such Hazardous Substances to the extent required to be removed
pursuant to any Legal Requirement.


4.           Taxes.


(a)          Trustor agrees to pay, at least ten (10) days before default and/or
delinquency (i) all taxes and assessments, of any kind or nature, which are
assessed against or affect the Property or any part thereof (“Impositions”) and
(ii) all monetary obligations which are represented, evidenced or secured by
liens, encumbrances, charges and/or claims on said Property, or any part
thereof, which appear to have priority over the lien of this Deed of Trust
(“Senior Encumbrances”).


(b)          In the event that Trustor fails to make any payment required by
section 4(a), within the time periods required therein, Beneficiary may pay the
same without demand or notice (in which case Beneficiary shall be the sole judge
of the legality, validity and/or priority of the obligation so paid and of the
amount required to be paid).


 
5

--------------------------------------------------------------------------------

 
 
5.           Appraisals.  Trustor hereby agrees to provide Beneficiary, at
Beneficiary’s sole option, and at Trustor’s expense, and within thirty (30) days
of Beneficiary’s request therefore, an appraisal of the Property which: (i) is
in a form and substance acceptable to Beneficiary in the sole and absolute
exercise of its discretion; and (ii) is completed by an appraiser acceptable to
Beneficiary in the sole and absolute exercise of its discretion.  Trustor hereby
agrees that Beneficiary may enter onto the Property upon ten (10) days written
notice to Trustor to perform its own appraisal of the Property and that
Beneficiary will have access to all buildings and/or improvements on the
Property so that it can complete that appraisal.


6.           Insurance.  Trustor agrees to keep all buildings and/or
improvements, which are ever located on the Property, and all of the Property,
including any personal property that is part of the Property, insured by
policies of general liability insurance and insurance providing coverage against
loss by fire and/or hazard, and/or flood, which policy(ies) shall have extended
coverage endorsements, shall include business interruption provisions, and shall
be issued by company(ies) authorized to issue such policy(ies) in the State of
Nevada.  The terms and amounts of all such policies, and the insurance companies
that issue such polices, must be acceptable to Beneficiary in its reasonable
discretion.  Said insurance shall provide for at least thirty (30) days advance
written notice to Beneficiary prior to cancellation.  Said insurance shall, at
Beneficiary’s sole option, be payable to Beneficiary to the amount of the
unsatisfied obligations to Beneficiary hereby secured or include such riders or
mortgagee’s endorsements as Beneficiary may require.  The policy or policies of
said insurance shall be delivered to Beneficiary, as further security, and in
default hereof, Beneficiary may procure such insurance, and expend such sum or
sums therefore as Beneficiary shall deem necessary.  Subject to the terms of the
other Loan Documents, so long as no Event of Default (as defined in section 14)
has occurred and is continuing, Trustor may settle, compromise or adjust or
apply any insurance or other claim without Beneficiary’s prior written consent
so long as the amount of the claim (but not the settlement or compromise
thereof) is less than $10,000.00.  So long as no Event of Default has occurred
or is continuing, Beneficiary shall apply all insurance proceeds to the repair
and or restoration of the Property upon the satisfaction of the following
conditions: i) Trustor shall have delivered written notice to Beneficiary of its
intention to commence repairs and restoration within ten (10) business days
following the settlement of any claim or claims under any insurance policies
relating to the Property; ii) all insurance proceeds are deposited with
Beneficiary; iii) within ten (10) business days following the deposit of such
insurance proceeds with Beneficiary, Trustor shall have deposited with
Beneficiary the amount necessary, if any, to pay the difference between the cost
of restoration or repair of the Property and the amount of such insurance
proceeds; iv) Trustor shall have delivered to Beneficiary a budget of all costs
of reconstruction, repair and or restoration for the Property, acceptable to
Beneficiary in the reasonable exercise of its discretion; and v) Beneficiary and
all applicable governmental agencies shall have approved the final plans and
specifications for the reconstruction, repair or restoration of the
Property.  Subject to conditions set forth in the foregoing sentence,
Beneficiary shall disburse such insurance proceeds as necessary to pay for the
reconstruction, repair or restoration of the Property.  Upon the occurrence of
an Event of Default: Beneficiary shall have the sole right to settle, compromise
or adjust any insurance or other claim in such manner as Beneficiary may
determine, and for this purpose, Beneficiary may, in its own name or in the name
of Trustor, take such action as Beneficiary deems appropriate; any amount
collected by Trustor with respect to an insurance or other claim shall be
delivered immediately to Beneficiary; the amount collected by Trustor or
Beneficiary under any fire or other insurance policy may be applied by
Beneficiary upon the indebtedness secured hereby and in such order as
Beneficiary may determine, or at the option of Beneficiary, the entire amount so
collected, or any part thereof, may be released to Trustor upon such conditions
as Beneficiary may impose (such application or release shall not cure or waive
any default or notice of default hereunder or invalidate any act done pursuant
to the terms of this Deed of Trust).
 
 
6

--------------------------------------------------------------------------------

 
 
7.           Impound Accounts.  Intentionally deleted.


8.           Assignment of Rents and Condemnation Proceeds.


(a)           Trustor hereby irrevocably and absolutely assigns and transfers to
Beneficiary, all rents, issues, income, revenues, royalties and profits derived
from the Property, or any business activity conducted thereon, and each and
every part thereof, including all present and future leases and rental
agreements (“Rents”) reserving unto Trustor a license to collect the Rents prior
to written notice to Trustor of any Event of Default, as defined by section
14.  Subsequent to such an Event of Default, and written notice to Trustor
thereof, the Rents, including those past due, unpaid or undetermined, shall be
collected by Beneficiary or its agent, and shall be applied, less costs and
expenses of operation and collection, including reasonable attorneys’ fees, to
any indebtedness and/or obligation secured hereby, and in such order as
Beneficiary shall determine.  Rights assigned to Beneficiary under this section
8 may be enforced by Beneficiary without regard to the adequacy of the security
hereof or the solvency of Trustor by any one or more of the following methods:
(i) appointment of a receiver, (ii) Beneficiary’s taking possession of the
Property; (iii) Beneficiary’s collecting any monies payable under leases or
rental agreements directly form the parties obligated for payment; (iv)
injunctions; and (v) any other method permitted by law.  The collection of the
Rents, and the application thereof as aforesaid, shall not cure or constitute a
waiver of any default or notice of default hereunder or invalidate any act done
pursuant to such notice. Trustor and Beneficiary intend that this assignment
shall be a present, absolute and unconditional assignment, not an assignment for
additional security only, and shall, immediately upon the execution hereof,
subject to the license granted above, give Beneficiary, and its agent, the right
to collect the Rents and to apply them as aforesaid.  Nothing contained herein,
nor any collection of rents, issues, profits and income by Beneficiary, or its
agent, or a receiver, shall be construed to make Beneficiary a
“mortgagee-in-possession” of the Property so long as Beneficiary has not itself
entered into actual possession of the Property or shall be construed to be an
assumption of liability by Beneficiary under, or a subordination of, the lien of
this Deed of Trust, to any tenancy, lease or option.  Trustor agrees to provide
Beneficiary with updated leases within thirty (30) days of any request by
Beneficiary.


(b)           Any award of damages in connection with any condemnation for
public use of, or injury to the Property, or any part thereof, is hereby
assigned and shall be paid to Beneficiary, who may apply such monies to the
Note, or, in its sole discretion, release such monies received by Beneficiary in
the same manner and with the same effect as herein provided for disposition of
proceeds of insurance.
 
 
7

--------------------------------------------------------------------------------

 
 
9.           Performance by Trustee or Beneficiary.


(a)           Should Trustor fail to make any payment or perform any act which
Trustor is obligated to make or perform hereby, then Trustee, or Beneficiary, at
the election of either of them, but without any obligation to do so, without
demand or notice to Trustor, or any successor in interest of Trustor and without
releasing Trustor from any obligation hereunder, may make such payment or
perform such act and incur any liability, or expend whatever amounts, in its
absolute discretion, it may deem necessary therefore.  All sums incurred or
expended by Trustee or Beneficiary, under the terms hereof, shall become
immediately due and payable by Trustor to Trustee or Beneficiary when so
incurred or expended, and shall bear interest until paid at an annual percentage
rate equal to the Default Rate which is set forth by section 14.  In no event
shall payment by Trustee or Beneficiary be construed as a waiver of the default
occasioned by Trustor’s failure to make such payment or payments.


(b)          If, during the existence of the trust created hereby, there is
commenced or pending any suit or action affecting the Property, or any part
thereof, or the title thereto, or if any adverse claim for or against the
Property, or any part thereof, is made or asserted, Trustee or Beneficiary may
appear or intervene in the suit or action and retain counsel therein and defend
same, or otherwise take such action therein as they may be advised, and may
settle or compromise same or the adverse claim; and in the behalf and for any of
the purposes may pay and expend such sums of money as Trustee or Beneficiary may
deem to be necessary.  All such sums incurred or expended by Trustee or
Beneficiary under the provisions of this section shall become immediately due
and payable by Trustor to Trustee or Beneficiary when so incurred or expended
and shall bear interest until paid an annual percentage rate equal to the
Default Rate which is set forth by section 14.


(c)           Trustor agrees to pay and discharge all costs, fees and expenses
if incurred in connection with any default by Trustor or the preservation of the
trust created hereby, including without limitation (i) reconveyance and
foreclosure fees of Trustee, (ii) costs and expenses of Beneficiary or Trustee
or any receiver appointed under this Deed of Trust in connection with the
operation, maintenance, management, protection, preservation, collection, sale
or other liquidation of the trust created hereby or foreclosure of this Deed of
Trust, (iii) advances made by Beneficiary to complete or partially construct all
or any part of any construction which may have commenced on the Property or
otherwise to protect the security of this Deed of Trust, (iv) costs of evidence
of title, and (v) the reasonable fees and disbursements of Trustee’s and
Beneficiary’s legal counsel and other out-of-pocket expenses; together with
interest on all such amounts until paid at the Default Rate.
 
 
8

--------------------------------------------------------------------------------

 
 
10.         Modifications.  At any time, and from time to time, without
liability therefore and without notice to Trustor, upon written request of
Beneficiary and presentation of this Deed of Trust and the Note secured hereby
for endorsement, and without affecting the personal liability of any person for
payment of the indebtedness secured hereby or the effect of this Deed of Trust
upon the remainder of the Property, Trustee may (i) reconvey any part of the
Property; (ii) consent in writing to the making of any map or plat thereof;
(iii) join in granting any easement thereon, or (iv) join in any extension
agreement or subordination agreement in connection herewith.  Beneficiary may
without notice to or consent of Trustor extend the time of payment of any
indebtedness secured hereby to any successor in interest of Trustor without
discharging Trustor from liability thereon.


11.         Reconveyance.  Upon receipt of written request from Beneficiary
reciting that all sums secured hereby have been paid and upon surrender of this
Deed of Trust and the Note secured hereby to Trustee for cancellation and
retention, or such other disposition as Trustee, in its sole discretion, may
choose, and upon payment of its fees, Trustee shall reconvey, without warranty
all portions of the Property which are then encumbered hereby.  The recitals in
such reconveyance of any matters of fact shall be conclusive proof of the truth
thereof.  The grantee in such reconveyance may be described in general terms as
“the person or persons legally entitled thereto”.


12.         Substitution of Trustee.  Beneficiary or its assigns may, from time
to time, appoint another trustee, or trustees, to execute the trust created by
this Deed of Trust or other conveyance in trust.  Upon the recording in the
appropriate county of such certified copy or executed and acknowledged
instrument, the new trustee or trustees shall be vested with all the title,
interest, powers, duties and trusts in the Property which are vested in or
conferred upon the original trustee.  If there be more than one trustee, either
may act alone and execute the trusts upon the request of Beneficiary, and all
his acts thereunder shall be deemed to be the acts of all trustees, and the
recital in any conveyance executed by such sole trustee of such request shall be
conclusive evidence thereof, and of the authority of such sole trustee to act in
accordance therewith.


13.         Due on Sale, etc.


(a)           There shall be no “Transfer of Interest” (as defined by section
13(b)) with respect to the Property, without the prior written consent of
Beneficiary having first been obtained, and in the event of such a “Transfer of
Interest,” then, at the option of Beneficiary, any indebtedness or obligation
which is secured hereby shall immediately become due and payable, without demand
or notice, irrespective of the maturity dates which may be expressed in any Loan
Documents evidencing such indebtedness or obligation.


(b)          A “Transfer of Interest” shall be deemed to have occurred with
respect to the Property (i) if Trustor, without Beneficiary’s prior written
consent, shall (or shall enter into an agreement to), sell, transfer, encumber,
create a junior lien, convey or in any manner alienate any interest in the
Property or shall be divested of title to the Property in any manner or way,
whether voluntarily or involuntarily (except for bona fide leases made in the
ordinary course of business), and/or (ii) if Trustor, or member of Trustor if
other than an natural person, or any beneficial, legal or equitable interest in
Trustor, or any one of them, transferred, alienated, conveyed, hypothecated or
encumbered, and/or if the present manager of Trustor is changed without
Beneficiary’s prior written consent.
 
 
9

--------------------------------------------------------------------------------

 
 
14.         Default.  The occurrence of any “Event of Default” defined in the
Loan Documents (including, without limitation, that certain Term Loan Agreement,
of even date herewith, by and between Trustor and Beneficiary (“Loan Agreement”)
shall be an Event of Default hereunder including, without
limitation:  (i)  subject to  applicable cure periods, failure by Trustor to pay
when due any amount  which Trustor is required  to pay under the Note or any
other Loan Documents secured by this Deed of Trust, (ii) subject to applicable
cure periods, failure by Trustor to satisfy or perform any obligation secured by
this Deed of Trust, other than the  payment of money, or failure by Trustor to
comply with, satisfy or perform any term, provision, covenant or condition,
other than the payment of money as  contained in the Loan Documents
which  default is not cured as allowed in the relevant Loan Document, (iii)  the
commencement by Trustor of a voluntary case or other proceeding seeking
liquidation, reorganization or other  relief with respect to it or
its  respective debts under the United States Bankruptcy Code or any bankruptcy,
insolvency or other  similar law now or hereafter  in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official, for any substantial part of its property or the consent by Trustor to
any such relief or to the appointment or taking possession by any such official
in any involuntary case or other proceeding commenced against Trustor or the
admission by Trustor, in writing, of its inability to pay its debts as they come
due, (iv) any notice by Trustor that the Deed of Trust no longer secures future
advances, or the repudiation and/or cancellation of any guaranty of the Note,
and/or (v) any Transfer of Interest shall occur.  The term “Default Rate” shall
have the meaning therefore set forth in the Note.


15.         Power of Sale.  Upon the occurrence of an Event of Default, as
defined by section 14, and recording of the notice of default and election to
sell, as required by Chapter 107 of the Nevada Revised Statutes, then Trustee,
its successors or assigns, on demand by Beneficiary shall sell the Property, in
whole or in part, in order to accomplish the objectives of these trusts, in the
manner following, namely:


(a)           Trustee shall first give notice of the time and place of such
sale, in the manner provided by the laws of the State for the sale of real
property under execution, and may from time to time postpone such sale by such
advertisement as it may deem reasonable, or without further advertisement, by
proclamation made to the persons assembled at the time and place previously
appointed and advertised for such sale, and on the day of sale so advertised, or
to which such sale may have been postponed, Trustee may sell the property as so
advertised, at public auction, at the time and place specified in the notice,
either in the county in which the Property, or any part thereof, to be sold, is
situated, or at the principal office of Trustee, in its discretion, to the
highest cash bidder.  Beneficiary, obligee, creditor, or the holder or holders
of the Loan Documents secured hereby may bid and purchase at such
sale.  Beneficiary may, after recording the notice of breach and election, waive
or withdraw the same or any proceedings thereunder, and shall thereupon be
restored to its former position and have and enjoy the same rights as though
such notice had not been recorded.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)          Trustee, upon such sale, shall make (without warranty), execute
and, after due payment made, deliver to purchaser or purchasers, his or their
heirs or assigns, a deed or deeds of the Property so sold which shall convey to
the purchaser all the title of Trustor in the Property and shall apply the
proceeds of the sale thereof in payment, firstly, to the expenses of such sale,
together with the reasonable expenses of this trust, including counsel fees, in
a reasonable amount, which shall become due upon any default made by Trustor in
any of the payments aforesaid; and also such sums, if any, as Trustee or
Beneficiary shall have paid, for procuring a search of the title to the
Property, of any part thereof, subsequent to the execution of the Deed of Trust;
and in payment, secondly, to the obligations or debts secured hereby, and
interest thereon then remaining unpaid, and the amount of all other moneys with
interest thereon herein agreed or provided to be paid by Trustor in such order
as Beneficiary may elect in its sole discretion; and the balance or surplus of
such proceeds of sale it shall pay to Trustor, its successor or assigns.


(c)           In the event of a sale of the Property conveyed or transferred in
trust, or any part thereof, and the execution of a deed or deeds therefore under
such trust, the recital therein of default, and of recording the notice of
breach and election to sell, and of the elapsing of the 3-month period, and of
the giving of notice of sale, and of a demand by Beneficiary that such sale
should be made, shall be conclusive proof of such default, recording, election,
elapsing of time, and of the due giving of such notice, and that the sale was
regularly and validly made on due and proper demand by Beneficiary; and any such
deed or deeds with such recitals therein shall be effectual and conclusive
against Trustor, its successors and assigns, and all other persons; and the
receipt for the purchase money recited or contained in any deed executed to the
purchaser as aforesaid shall be sufficient discharge to such purchaser from all
obligation to see to the proper application of the purchase money, according to
the trusts aforesaid.  With respect to any of the Property which is personal
property, Beneficiary shall have, in the jurisdiction in which enforcement of
this Deed of Trust is sought, or in any other applicable jurisdiction, all
remedies of a secured party under the Nevada Uniform Commercial Code and may
require Trustor, on demand, to assemble all such personal property and make the
same available to Beneficiary at such places as Beneficiary may select that are
reasonably convenient for both parties, whether at the premises of Trustor or
elsewhere.


16.         Deficiency.  Trustor agrees to pay any deficiency arising from any
cause after applications of the proceeds of the sale held in accordance with the
provisions section 15.


17.         Remedies Cumulative and Limitation of Waiver.  The rights and
remedies of Beneficiary upon the occurrence of one or more defaults by Trustor
(whether such rights and remedies are conferred by statute, by rule of law, by
this Deed of Trust, or otherwise) may be exercised by Beneficiary, in the sole
discretion of Beneficiary, either alternatively, concurrently, or consecutively
in any order.  The exercise by Beneficiary, or Trustee at the express direction
of Beneficiary, of any one or more of such rights and remedies shall not be
construed to be an election of remedies nor a waiver of any other rights and
remedies Beneficiary might have unless, and limited to the extent that,
Beneficiary shall so elect or so waive by an instrument in writing delivered to
Trustee.  By accepting payment of any sum secured hereby after its due date,
Beneficiary does not waive its right either to require prompt payment, when due,
of all other sums so secured or to declare default, as herein provided, for
failure to so pay.
 
 
11

--------------------------------------------------------------------------------

 
 
18.         Stamps.  If at any time the United States of America, any state
thereof or any governmental subdivision of such state shall require revenue
stamps to be affixed to the Note or any of the other Loan Documents, or the
payment of any other tax paid on or in connection therewith, Trustor shall pay
the same with any interest or penalties imposed in connection therewith if
Trustor is permitted by law to pay such amount and, if not so permitted then the
Note shall immediately be due and payable.


19.         Law.  Trustor acknowledges and agrees that this Deed of Trust and
the other Loan Documents, including provisions with respect to the making of any
disbursements, the creation of any monetary obligations and the rights accruing
and compensation payable to Beneficiary in connection therewith, shall be
governed by and construed in accordance with the laws of the State of Nevada;
provided, however, in all instances, Federal Law shall apply to the extent that
Beneficiary may have greater rights thereunder.


20.         Notice.  Except as otherwise provided by law, any notice, request,
demand, consent, approval or other communication (“Notice”) provided or
permitted under this Deed of Trust, or any other instrument contemplated hereby,
shall be in writing, signed by the part giving such Notice and shall be given by
personal delivery to the other party or by United States certified or registered
mail, postage prepaid, return receipt requested, addressed to the party for whom
it is intended at its address as set forth below.  Unless otherwise specified,
Notice shall be deemed given when received, but if delivery is not accepted, on
the earlier of the date delivery is refused or the third day after same is
deposited in any official United States Postal Depository.  Any party from time
to time, by Notice to the other parties given as above set forth, may change its
address for purpose of receipt of any such communication.


Beneficiary:
NJB Mining, Inc.
Attention: Norman Bellemare
10751 N. Frank Lloyd Wright Blvd., Suite 101
Scottsdale, Arizona 85259
Facsimile: (480) 368-0323
 
With a Copy To:
Fennemore Craig, P.C.
Attention: Sarah Strunk, Esq.
3003 N. Central Avenue, Suite 2600
Phoenix, Arizona 85012-2913
Facsimile: 602-916-5999
 
Trustor:
Shea Mining & Milling, LLC
Attention: Christopher Boll
P.O. Box 370924
Las Vegas, NV 89137
Facsimile: ____________________
 

  
 
12

--------------------------------------------------------------------------------

 
 
With a Copy To:
The Law Office of C. Dean Homayouni, Esq.
Attention: C. Dean Homayouni, Esq.
7764 Painted Sunset Drive
Las Vegas, Nevada 89149
Facsimile: (702) 966-3707
 
Trustee:
Cow County Title Company
Attention: Mr. Tom Arnhart
P.O. BOX 610 / 904 East Street
Hawthorne, NV 89145
Facsimile: (775) 945-2377



21.         No Third Party Beneficiaries.  This Deed of Trust is made and
entered into for the sole protection and benefit of the parties hereto, and no
other person or entity shall be a direct or indirect beneficiary of, or shall
have any direct or indirect cause of action or claim in connection with this
Deed of Trust or any of the other Loan Documents.


22.         No Offset.  Under no circumstances shall Trustor fail or delay to
perform (or resist the enforcement of ) any of its obligations in connection
with any of the Loan Documents because of any alleged offsetting claim or cause
of action against Beneficiary (or any indebtedness or obligation of Beneficiary)
which has not been confirmed in a final judgment of a court of competent
jurisdiction (sustained on appeal, if any ) against Beneficiary, and Trustor
hereby waives any such rights of setoff (or offset) which it might otherwise
have with respect to any such claims or causes of action against Beneficiary (or
any such obligations or indebtedness of Beneficiary), unless and until such
right of setoff is confirmed and liquidated by such a final judgment.  Trustor
further waives any right that it might otherwise have to require a marshaling of
any security of Beneficiary or to direct the order in which Beneficiary pursues
its rights or remedies with respect to any of its security.


23.         Continuation of Payments.  Notwithstanding any taking by eminent
domain or other governmental action causing injury to, or decrease in value of,
the Property and creating a right to compensation therefore, Trustor shall
continue to make the required payments of principal and interest on the
Note.  If, prior to the receipt by Beneficiary of such award or compensation,
the Property shall have been sold in any action or proceeding to foreclose this
Deed of Trust, Beneficiary shall have the right to receive said award or
compensation to the extent of any deficiency found to be due upon such sale,
with interest hereon, whether or not a deficiency judgment of this Deed of Trust
shall have been sought or recovered, together with reasonable counsel fees and
the costs and disbursements incurred by Beneficiary in connection with the
collection of such award or compensation.
 
 
13

--------------------------------------------------------------------------------

 
 
24.         Security Agreement.


(a)          With respect to all of the personal property that is included in
the description of the Property (“Collateral”), this Deed of Trust shall
constitute a security agreement under Article 9 of the Nevada Uniform Commercial
Code, and Trustor hereby grants Beneficiary a security interest in the
Collateral for the purpose of securing all of Trustor’s obligations under the
Note, and grants Beneficiary all rights of a secured party under the provisions
of Article 9 of the Nevada Uniform Commercial Code in connection therewith.


(b)          Without limiting the generality of any other provision of this Deed
of Trust, Trustor further covenants that the Collateral will be kept on or at
the Property, that Trustor will not sell or otherwise dispose of the Collateral,
that Trustor will keep the Collateral in good condition and repair, that
Beneficiary may inspect and examine the Collateral at any reasonable time, that
the Collateral is free and clear of any other liens or encumbrances, and that
the security interest granted hereby extends to all proceeds and replacements
for any or all of the Collateral.


(c)           If there is an Event of Default, beneficiary may take possession
of any part or all of the Collateral, and thereafter take all actions in
connection therewith that it deems necessary or appropriate to protect or
preserve the Collateral, require Trustor to assemble the Collateral at a place
designated by Beneficiary, sell the Collateral at a public or private sale in
such order as Beneficiary may determine (independent of any Trustee’s sale
hereunder), and exercise any and all other rights extended to secured parties
under the terms of Article 9 of the Nevada Uniform Commercial Code.


(d)          Trustor agrees that Beneficiary may file such Nevada Uniform
Commercial Code financing statements as Beneficiary deems necessary to perfect
the security interest granted hereby.


25.         Fixture Filing.  This Deed of Trust covers goods which are or are to
become fixtures related to the Property, and constitutes a “fixture filing” with
respect thereto, showing Trustor to be “debtor” and Beneficiary to be “secured
party,” for purposes of the Nevada Uniform Commercial Code.


26.         Warranty of Title.  Trustor warrants that it is the sole owner of
good and marketable unencumbered title to the Property, and Trustor will forever
defend the same against all claims and persons whomsoever, unto Beneficiary, its
successors and assigns, subject only to the matters approved by beneficiary as
acceptable exceptions to title pursuant to the provisions of the closing
instruction letter delivered herewith to the title insurance company insuring
the lien of this Deed of Trust.  All of Trustor’s present and future right,
title and interest in the Property shall be subject to the lien and other terms
and provisions of this Deed of Trust regardless of the time that any such right,
title and interest is created, obtained by or conveyed, transferred or assigned
to Trustor.

 
 
14

--------------------------------------------------------------------------------

 
 
27.         Appointment of a Receiver.  Following the occurrence of an Event of
Default, a receiver may be appointed, with or without notice, where upon the
receiver shall immediately be entitled to possession of all of the
Property.  Beneficiary’s right to a receiver shall be absolute and
unconditional.  The receiver may be appointed without regard to the adequacy of
any security for the Note and Trustor shall immediately surrender possession of
the Property to the receiver upon his appointment.  The receiver shall have the
right to take possession of the Property, to collect the Rents therefrom, to
complete the construction of any structures or improvements in progress thereon,
to lease the Property or any part thereof, to operate any business thereon, and
to exercise such other rights as may be granted by the court pending such
proceedings, and up to the time of redemption of issuance of a Trustee’s
deed.  Rents shall be applied to the costs and expenses of the receiver and the
receivership, including any costs of construction, and the balance shall be
applied in the manner provided for herein.  The receiver shall have the power to
borrow money from any person, including Beneficiary, for expenses of operating,
preserving, maintaining and caring for the Property, and completing the
construction in progress of any improvements or structures upon the Property,
and all such borrowed sums, together with interest thereon, whether expended or
not, shall be added to the obligations secured hereby.  In addition, any costs
incurred, or advances made, by beneficiary in connection with the implementation
or operation of the receivership, shall be added to the obligations secured
hereby, bear interest at the Default Rate, be guaranteed by any guarantee(s) now
or thereafter relating to the obligations secured hereby and be secured by this
Deed of Trust.  Trustor hereby waives any right it may have under Nevada.
Revised Statutes § 107.100 to require Beneficiary to make any showing or meet
any obligation as a condition to the appointment of a receiver.


28.         Waiver of Jury Trial.  Trustor and Beneficiary each (a) covenants
and agrees not to elect a trial by jury with respect to any issue arising out of
this instrument or the relationship between the parties as borrower and lender
that is triable of right by a jury and (b) waives any right to trial by jury
with respect to such issue to the extent that any such right exists now or in
the future.  This waiver of right to trial by jury is separately given by each
party, knowingly and voluntarily with the benefit of competent legal counsel.


29.         Waiver of Marshaling.  The extent permitted by law Trustor waives
(i) the benefit of all present or future laws providing for any appraisement
before sale or any portion of the Property, (ii) all rights of redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of the debts and/or obligations secured by this Deed of
Trust and marshaling in the event of foreclosure of the lien created by this
Deed of Trust, (iii) all rights and remedies which Trustor may have or be able
to assert by reason of the laws of the State of Nevada pertaining to the rights
and remedies of sureties, (iv) the right to assert any statute of limitations as
a bar to the enforcement of the lien of this Deed of Trust or to any action
brought to enforce the Note or any other obligation secured by this Deed of
Trust, (v) any rights, legal or equitable, to require marshaling of assets or to
require upon foreclosure sales in a particular order, including any rights under
Nevada Revised Statutes  Beneficiary shall have the right to determine the order
in which any or all of the Property shall be subjected to the remedies provided
by this Deed of Trust.  Beneficiary shall have the right to determine the order
in which any or all portions of the indebtedness and obligations secured by this
Deed of Trust are satisfied from the proceeds realized upon the exercise of the
remedies provided by this Deed of Trust.
 
 
15

--------------------------------------------------------------------------------

 
 
30.         Certification of Loan Documents.  Within ten (10) days after a
request from Beneficiary, Trustor shall deliver to Beneficiary a written
statement, signed and acknowledged by Trustor, certifying to Beneficiary or any
person designated by Beneficiary, as of the date of such statement (i) that the
Loan Documents are unmodified and in full force and effect (or if there have
been modifications, that the Loan Documents are in full force and effect as
modified and setting forth such modifications), (ii) the unpaid principal
balance of the Note, (iii) the date to which interest under the Note has been
paid, (iv) that Trustor is not in default in paying the indebtedness or in
performing or observing any of the covenants and agreements contained in this
Deed of Trust or any other Loan Document (or, if Trustor is in default,
describing such default in reasonable detail), (v) whether or not there are then
existing any offsets or defenses known to Trustor against the enforcement of any
right or remedy of Beneficiary under the Loan Documents, and (vi) any additional
facts requested by Beneficiary.  Failure to timely issue the requested
certificate shall, at the election of Beneficiary, be an Event of Default by
Trustor.


31.         Miscellaneous.


(a)           Trustor hereby waives, to the fullest extent lawfully allowed, the
benefit of any homestead, appraisement, evaluation, stay and extension laws now
or hereafter in force.


(b)          This Deed of Trust applies to, inures to the benefit of, and binds
all parties hereto, their heirs, legatees, devisees, administrators, executors,
successors, and assigns.  It is expressly agreed that the trust created hereby
is irrevocable by Trustor.


(c)           If more than one corporation, partnership or other entity shall
execute this Deed of Trust, then each person and entity shall be fully liable
for all obligations of Trustor hereunder, and such obligations shall be joint
and several.  Trustor acknowledges that this Deed of Trust, the Note, and the
Loan Agreement and all other related loan documents are assignable by
Beneficiary and hereby acknowledges and consents to any and all future
assignments.


(d)          In this Deed of Trust, whenever the context so requires, the
masculine gender includes the feminine and/or neuter, and the singular number
includes the plural.  The term “Beneficiary” includes any future holder of the
Note secured hereby.  The term “Trustor” includes the term “Grantor.”


(e)           Trustor hereby appoints Beneficiary the attorney-in-fact of
Trustor to prepare, sign, file and record one or more financing statements; any
documents of title or registration, or like papers, and to take any other action
deemed necessary, useful or desirable by Beneficiary to perfect and preserve
Beneficiary’s security interest against the rights or interests of third
persons.  The power vested in said attorney-in-fact is and shall be deemed to be
coupled with an interest and irrevocable.


(f)           If any provision of this Deed of Trust or its application to any
person or circumstances is held invalid, the other provisions hereof or the
application of the provision to other persons or circumstances shall not be
affected.


(g)          The captions or headings at the beginning of each section hereof
are for convenience of the parties and are not a part of this Deed of Trust.


(h)          Time is of the essence of each provision of this Deed of Trust.
 
 
16

--------------------------------------------------------------------------------

 
 
(i)            Covenants numbered 1, 3, 4, 5, 6, 7, 8 and 9 of Nevada Revised
Statutes § 107.030 are incorporated herein by reference.  The rate of interest
for Covenant Number 4 shall be the Default Rate (defined in the Note).  The
percent of counsel fees under Covenant No. 7 shall be reasonable.  Except for
Covenants Numbers 6, 7 and 8, to the extent that any terms of this Deed of Trust
are inconsistent with such statutory covenants, the terms of this Deed of Trust
will control.  Covenants Numbers 6, 7 and 8 shall control over the express terms
of any inconsistent terms of this Deed of Trust.


(j)            This Agreement shall be governed by and construed solely and
exclusively in accordance with the laws of the State of Nevada (without regard
to the conflicts of laws provisions thereof).  The parties consent and submit to
the sole and exclusive jurisdiction of the courts of the State of Nevada and the
United States District Court for the District of Nevada, venue solely and
exclusively in Clark County, Nevada, concerning any action arising under or on
account of this Agreement.  In the event of litigation arising out of the
subject matter of this Agreement, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and related costs and expenses. If the
parties resort to legal action for the enforcement or interpretation of this
Agreement or for damages on account of a breach hereof, the prevailing party
shall be entitled to an award of its fees and costs (whether taxable or not),
including, without limitation, expert witness fees, all litigation related
expenses, and reasonable attorneys’ fees incurred in connection with such
action, which award shall be made by the court, not a jury.  In determining
which party is the prevailing party, (i) the term “prevailing party” means the
net winner of the dispute, taking into account the claims pursued, the claims on
which the pursuing party was successful, the amount of money sought, the amount
of money awarded, and offsets or counterclaims pursued successfully  by the
other party.


(k)           This Deed of Trust secures future advances, as defined in NRS
§106.320, and is to be governed by NRS §§ 106.300 to 106.400, inclusive.  The
maximum principal amount to be secured hereby is Two Hundred Percent (200%) of
the stated principal amount of the Note.
 
[Signature Page Follows]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Trustor has executed this Agreement as of the day and year
first above written.
 
TRUSTOR:
 
Shea Mining & Milling, LLC,
a Nevada limited liability company
   
By:
/s/ Christopher Boll
   
Christopher Boll, Managing Member

 
STATE OF ______________
}

 
}  ss

COUNTY OF ___________
}



This instrument was acknowledged before me on August 21, 2009, by Christopher
Boll, as Managing Member of Shea Mining & Milling, LLC, a Nevada limited
liability company.



     
NOTARY PUBLIC

 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


LEGAL DESCRIPTION


All that certain real property situate in the County of Esmeralda, State of
Nevada, more particularly described as follows:


Township 3 North, Range 40 East, M.D.B.&M.


Section   2: SW ¼ of NW ¼; W ½ of SW ¼
Section   3: S ½ of NE ¼; SE ¼; SE ¼ of NW ¼; E ½ of SW ¼
Section 10: NE ¼; SE ¼; E ½ of NW ¼; E ½ of SW ¼
Section 11: W ½ of W ½; SE ¼ of NW ¼
Section 14: NW ¼ of NW ¼


Excepting therefrom that portion of the W ½ of the W ½ of said Section 11,
heretofore deeded to Southern California Edison Company, by a deed recorded
November 7, 1967 in Book 3-X of Deeds, page 164 as File No. 35538 Esmeralda
County, Nevada records and described as follows:


Beginning at a found lava rock 9 inches by 14 inches by 15 inches high set for
the Southwest corner of said Section 11, said Southwest corner of Section 11,
bears North 85°43'34" East along the South line of Section 10, Township 3 North,
Range 40 East, M.D.B. & M., from a lava rock mound set for the Southwest corner
of said Section 10, thence North 11°16'34" East 2512.91 feet to the true point
of beginning of this description; Thence North 83°30'00" East 300.00 feet;
Thence North 06°30'00" West 197.50 feet to a point hereinafter referred to as
Point "A"; Thence continuing North 06°30'00" West 252.50 feet; Thence South
83°30'00" West 300 feet; Thence South 06°30'00" East 450 feet to the true point
of beginning.


ASSESSOR’S PARCEL NUMBER FOR   2009-2010:  06-111-08
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”


WATER RIGHTS


Certificated Permits 30804 and 30086
on file with the Nevada State Engineer.
 
 
 

--------------------------------------------------------------------------------

 
 